MEMORANDUM**
Ramon Martin Ley-Murrieta appeals the sentence imposed following his guilty plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326.
Ley-Murrieta contends that the district court erroneously concluded that it was barred, because of Ley-Murrieta’s criminal history, from granting a downward departure for cultural assimilation. The record shows that Ley-Murrieta’s cultural assimilation argument was presented to and considered by the district court, which declined to exercise discretion to depart downward based upon the facts. United States v. Dubose, 146 F.3d 1141, 1143 n. 1 (9th Cir.1998). Accordingly, this court lacks jurisdiction to review the discretionary denial of Ley-Murrieta’s request for a downward departure. United States v. Lipman, 133 F.3d 726, 731-32 (9th Cir. 1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.